Title: To James Madison from Thomas Jefferson, 27 May 1793
From: Jefferson, Thomas
To: Madison, James


May 27. 1793.
I wrote you last on the 19th. The doubts I then entertained that the offers from the Fr. rep. would be declined, will pretty certainly be realized. One person represents them as a snare into which he hopes we shall not fall. His second of the same sentiment of course. He whose vote for the most part, or say always, is casting, has by two or three private conversations or rather disputes with me, shewn his opinion to be against doing what would be a mark of predilection to one of the parties, tho not a breach of neutrality in form. And an opinion of still more importance is still in the same way. I do not know what line will be adopted: but probably a procrastination, which will be immediately seen through. You will see in the papers two blind stories, the one that DuMourier is gone over to the Austrians; the other that he has cut to peices 10,000 Prussians, & among them the K. of Prussia & D. of Brunswick. The latter has come through another channel, placing Custiné instead of DuMourier, & sayg nothing of the K. & Duke. But no attention is paid to either story. We want an intelligent prudent native, who will go to reside at N. Orleans as a secret correspondent, for 1000. D. a year. He might do a little business, merely to cover his real office. Do point out such a one. Virginia ought to offer more loungers equal to this & ready for it, than any other state. Adieu. Yours affectionately.
